                 Case: 1:19-cv-04105 Document #: 1 Filed: 06/18/19 Page 1 of 6 PageID #:1                                                         3{vl
Pro Se 15   Rev. 12110 Comolaint forViolation of Civil Rights (Non"-Prisoner)



                                          UNTTBP STATBS DTSTNTCT COURT
                                                                                for the
                                                               Northern District of lllinois

                                                                     Eastern Division

                            QUINN RICKERT                                                     1:19-crr-04105
                                                                                          "u' Judge Rebrc R- PdlmeYYer
                                                                                              filagistlrate Judge Gabriet A' Fuentes
                                PlainnffG)
(Write    full name of each plaintif who is filing this complaint.
         the
                                                                                          JuryTrial: (checkone)   flv"t      E*o
Ifthe narnes ofall the plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with thefull list of names.)
                                    -v-
                         ANGELA ENSALACO




                               Defendant(9
                                                                                                                           HEGEIVED
(Write the full name of each defendant who is being sued. If the
names of all the dekndants cannotfit in the space above, please                                                                JuN r o   loup"
write "see attached" in the space and attach an additional page
with thefull list of names. Do not include addresses here.)                                                                  THOMASGBRUTON
                                                                                                                          CTERK U.S. DISTRICT COUBT

                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                              (Non-Prisoner Complaint)



                                                                            NOTICE

     Federal Rules of Civil Procedgre 5.2 addresses the privacy and security concerns resulting from
                                                                                                         public access to
     electronic court files. Under this rule, papers filed with the court should not contain: an individual's  full social
                                                                                               complete  financial   account
     security number or full birth date; the fuli name of a person known to be a minor; or a
     numbei. A filing may include only: the last four digils of a social security number; the   year of an  individual's
     birth; a minor's initials; and the last four digits of a financial account number.
                                                                                                                     any
     Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or
     other materials to the Clerk's Office with this complaint.

                                                                                                            proceed in
     In order for your complaint to be filed, it must be accompanied by the frling fee or an application to
     forma pauperis.




                                                                                                                                         Page   I of   6
                Case: 1:19-cv-04105 Document #: 1 Filed: 06/18/19 Page 2 of 6 PageID #:2


Pro Se 15 (Rev. l2l16) Complaint for Violation   ofCivil Rights (Non-Prisoner)


          The Parties to This Complaint

                     The Plaintiff(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages                     if
                     needed.
                           Name                                           Quinn Rickert
                           Address                                        P.O. Box 285
                                                                          Elgin                            IL              60121-0285
                                                                                      cia                                     Zip Code

                            County                                        Kane
                            Telephone Number                              224-276-0004
                            E-Mail Address                                QRYR@outlook.com

           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a govemment agency, an organization, or a corporation. For an individual defendant,
                      include the person's job oriitle 1if known) and check whether you are bringing this complaint against
                      them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                      DefendantNo.         1


                            Name                                          Angela Ensalaco
                            Job or Title 1i1*nownl                         Deputy Clerk of the Circuit Court of DuPage County

                            Address                                        Office of the Circuit Court Clerk; 505 County Farm Road
                                                                           Wheaton                          IL               60187-0707
                                                                                      City                State               Zip Code

                            County                                         DuPage
                            Telephone Number                               630407-8600r
                            E-Mail Address           (if known)

                                                                           pmairnia.ral capacity     I   om"iut capacity


                      Defendant No. 2
                            Name
                             Job or Title 0f known)
                            Address

                                                                                      cia                  State               Zip Code

                             County
                             Telephone Number
                             E-Mail Address          (if known)


                                                                           l-lmairiaual capacity     I    ornciat capacity



                                                                                                                                          Page2of 6
                  Case: 1:19-cv-04105 Document #: 1 Filed: 06/18/19 Page 3 of 6 PageID #:3


Pro Se 15 (Rev.   l2l10 Complaint for Violation of Civil Rights Non-Prisoner)

                       DefendantNo.3
                             Name
                             Job or Title (if hnown)
                             Address

                                                                                          City             State               Zip Code

                             County
                             Telephone Number
                             E-Mail Address (f lonwn)

                                                                        I        nairia,ral capacity   !   om"irt   capacity


                       Defendant No. 4
                             Name
                             Job or Title (if known)
                             Address

                                                                                          cia               State              Zip Code

                              County
                             Telephone Number
                             E-Mail Address (rf lonwn)

                                                                         flnai'rria,ral capacity       f   orn.iut capacity

II.        Basis for Jurisdiction

           Under 42 U.S.C. $ 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities .ec*.d by thi Constitution and [federal laws]." lJndx Bivens v. ,Srx (Jnknown Named Agents of
           Federal Bureau of Nircotics, 403 U.^S. 388 (1971),you may sue federal officials for the violation of certain
           constitutional rights.

           A.           Are you bringing suit against          (check all that   appl)i

                        lT    rederalofficials (aBivens claim)

                        I     Stutr or local officials (a $ 1983 claim)

           B.           Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                        the Constitution and [federal laws]." 42 U.S.C. $ 1983. If you are suing under section 1983, what
                        federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                        Reckless interference with the right'of c-ourtacces! by a state agent. "The right of access to the courts is the right of
                        an individual, whether free or incarcerated, to obtain access to the courts without undue interference. The right of
                        individuals to pursue legal redress for claims that have a reasonable basis in law or fact is protected by the First
                        Amendment right to petition and the Fourteenth Amendment right to substantive due process." Snyder v. Nolen, 380
                        F.3d 279, 291 (7th Cir. 2004)



           C.           Plaintiffs suing under       B   ivens may only recover for the violation of certain constitutional rights. If you
                        are suing ,ndir       Bivens, what constitutional right(s) do you claim is/are being violated by federal
                        officials?

                                                                                                                                          Page 3   of   6
                Case: 1:19-cv-04105 Document #: 1 Filed: 06/18/19 Page 4 of 6 PageID #:4


Pro Se 15 (Rev. 12116) Comolaint for Violation of Civil Riehts (Non-Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted'trnder color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the Disffict of Columbia."
                     42 U.S.C. $ 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing :urrlder Bivens, explain how each defendant acted under color of
                     federal law. Atiach additional pages if needed.
                      Defendant is a Deputy Clerk of the D[Page County Circuit Court Clerk's Office pursuant to 705 ILCS 105/10




m.        Statement of Claim

          State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
          alleged wrongful iction, along with the dates and locations of all relevant events. You may wish to include
          further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
          any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
          statement of each claim in a separate paragraph. Attach additional pages if needed.


          A.          Where did the events giving rise to your claim(s) occur?


                       whgd,f           oo,       Du Po.,gg Counry, gio,te, OS T.t\inotE



          B.          What date and approximate time did the events giving rise to your claim(s) occur?
                      June 9, 2019 to June 12, 2019




          C.          What are the facts underlying your claim(s)'t (For example: What happened to you? Who did what?
                      ll'as anvone else involved? Who else saw what happened?)
                       1.   b;l,i* ii   itlts-rit'ainiiff;titeo   i
                                                               motron with the trads'action number (170431242469) to the DuPage County
                      Circuit Court Clerk's Office. The motion was pertaining to the preparation of the record on appeal for a non-frivolous
                      appeal.
                      2. On June 12,2019 plaintiff checked on the status of the motion using the DuPage County Circuit Court Clerk's e-
                      file portal. \Nhile checking the e-file portal, plaintiff learned that his motion had been rejected by someone at the
                      Clerk's Office.
                      3. After learning of the rejection, plaintiff contacted the clerk's office by phone on that same day. Plaintiff was
                      informed by the clerk's oifice that deputy clerk defendant Angela Ensalaco was responsible for rejecting plaintiffs
                      motion. Nothing was going to be done to undo this rejection.
                      4. The motion was time sensitive in nature and procedurally ended any chance of success for the outcome of
                      plaintiff's case.
                      5. Defendant recklessly acted outside the scope of her duties and had no statutory authority to reject a pro se filing.




                                                                                                                                    Page 4   of   6
                Case: 1:19-cv-04105 Document #: 1 Filed: 06/18/19 Page 5 of 6 PageID #:5


Pro Se 15 lRev. 12116\ Comolaint for Violation of Civil fushts fNon-Prisoner)




rv.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         troatment, if any, you required and did or did not receive.

          The case was regarding family matters, and the rejection caused both plaintiff and his wife a great amount of stress.




v.        Relief

          State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
          If requesting money damages, include the amounts of any actual damages and/or ptrnitive damages claimed for
          the acts alleged. Explain the basis for these claims.
           A. lssue a Oeitaratoryludgment stating that the actions of defendant violated plaintiffs constitutional right to access the courts.

          B. Award equitable nominal damages against defendant.

          C. Award equitable compensatory damages against defendant for the emotional distress inflicted upon plaintiff by impeding his
          access to the courts.

          D. Award equitable punitive damages against defendant'

           E. Grant other such relief as it may appear that plaintiff is entitled.




                                                                                                                                     Page 5   of   6
                 Case: 1:19-cv-04105 Document #: 1 Filed: 06/18/19 Page 6 of 6 PageID #:6


Pro Se 15   Rev. l2l10 Complaint for Violation of Civil Rishts (Non-Prisoner)



VI.         Certification and Closing

            Under Federal Rule of Civil Procedure I l, by signing below, I certiS to the best of my knowledge, information,
            and belief that this complaint: (1) is not being presented for an improper pu4)ose, such as to harass, cause
            unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
            nonfrivolous af,gument for extending, modiSing, or reversing existing law; (3) the factual contentions have
            evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
            opporhrnity for further investigation or discovery; and (a) the complaint otherwise complies with the
            requirements of Rule 11.



            A.         For Parties Without an Attorney

                       I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                       served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                       in the dismissal of my case.

                       Date of signing:                       6t13t2019


                        Signature of Plaintiff
                       Printed Name of Plaintiff               Quinn Rickert


            B.          For Attorneys

                        Date of signing:


                        Signature of Attorney
                        Printed Name of Attorney

                        BarNumber
                        Name of Law Firm
                        Address


                                                                                City          State           Zip Code

                        Telephone Number
                        E-mail Address




                                                                                                                         Page 6   of   6
